 1•NOTICE: This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions. Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C. 20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Baltimore Sprinkler Company, Inc. and Sprinkler Fitters Local 536 a/w the United Association of Plumbers, Pipefitters, Sprinkler Fitters and Ap-prentices of the United States and Canada, AFLŒCIO. Case 5ŒCAŒ30568 March 27, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH The General Counsel seeks summary judgment in this case on the ground that the Respondent has failed to file an answer to the complaint. Upon a charge and an amended charge filed by Sprinkler Fitters Local 536 a/w the United Association of Plumbers, Pipefitters, Sprin-kler Fitters and Apprentices of the United States and Canada, AFLŒCIO (the Union), on July 11 and October 21, 2002, respectively, the General Counsel issued the complaint on October 31, 2002 against Baltimore Sprin-kler Company, Inc. (the Respondent), alleging that it has violated Section 8(a)(1) of the Act. The Respondent failed to file an answer. On February 3, 2003, the General Counsel filed a Mo-tion for Summary Judgment with the Board. On Febru-ary 5, 2003, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent filed no response. The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown. In addition, the complaint affirmatively states that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted. Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, by letter dated December 3, 2002, notified the Respondent that unless an answer were received by December 17, 2002, a Motion for Summary Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a Maryland cor-poration with its principal office and place of business in Baltimore, Maryland, has been engaged in the business of installing sprinkler systems for fire protection in the construction industry. During the 12-month period pre-ceding the issuance of the complaint, the Respondent, in conducting its business operations described above, pur-chased and received at its Baltimore, Maryland facility goods valued in excess of $50,000 directly from points located outside the State of Maryland. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES At all material times, Norman Grimes has held the po-sition of superintendent and has been a supervisor of the Respondent within the meaning of Section 2(11) of the Act and an agent of the Respondent within the meaning of Section 2(13) of the Act. On about February 19, 2002, Grimes interrogated em-ployees at Respondent™s Baltimore, Maryland facility regarding their union sympathies and membership. On about April 5, 2002, Grimes interrogated employ-ees at Respondent™s Baltimore, Maryland facility about whether they had been talking to other employees about the Union, and told employees he did not like their union activity, that he had worked hard to build the company, and did not want a union at a company. CONCLUSION OF LAW By the acts and conduct described above, the Respon-dent has been interfering with, restraining and coercing employees in the exercise of the rights guaranteed in Section 7 of the Act, and has thereby engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act. ORDER The National Labor Relations Board orders that the Respondent, Baltimore Sprinkler Company, Inc., Balti-more, Maryland, its officers, agents, successors, and as-signs, shall 338 NLRB No. 125  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 1. Cease and desist from (a) Coercively interrogating employees about their support for or activities on behalf of the Union or any other labor organization. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days after service by the Region, post at its facility in Baltimore, Maryland, copies of the attached notice marked ﬁAppendix.ﬂ1 Copies of the notice, on forms provided by the Regional Director for Region 5, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced or covered by any other material. In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since February 19, 2002. (b) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. Dated, Washington, D.C., March 27, 2003 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ Wilma B. Liebman, Member Peter C. Schaumber, Member Dennis P. Walsh, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government •The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join or assist a union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities. WE WILL NOT coercively interrogate you about your support for or activities on behalf of Sprinkler Fitters Local 536 a/w the United Association of Plumbers, Pipe-fitters, Sprinkler Fitters and Apprentices of the United States and Canada, AFLŒCIO, or any other labor organization. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. BALTIMORE SPRINKLER COMPANY, INC. 